DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ voltage application unit configured to repeatedly apply a voltage to an electrode gap between the workpiece and the wire electrode in a predetermined cycle” in claims 1 and 7.  The word “unit” is a generic placeholder followed by the functional phrase “configured to repeatedly apply a voltage to an electrode gap between the workpiece and the wire electrode in a predetermined cycle” that does not recite sufficient structure to perform the claimed function.  The preceding phrase “voltage application” is non-structural.  The disclosed embodiment of the “voltage application unit” in the instant specification includes a discharge inducing circuit (element 20, that includes a direct current (DC) power supply PS, a plurality of switching elements S1 to S4, and  a current limiting resistor R1) and  a switching control section 22 that controls each of the multiple switching elements S1 to S4.  Another such limitation is “a switching element  connected in parallel with the electrode gap and configured to short-circuit the electrode gap” in claims 1 and 7.  The word “element” is a generic placeholder followed by the functional phrase “ configured to short-circuit the electrode gap”.  The disclosed embodiment is element S5.  Another such limitation is “a control section configured to control the switching element so as to short circuit the electrode gap in a pause period during which the voltage is not applied” in claims 1 and 7.  The word “section” is a placeholder followed by the functional phrase “configured to control the switching element so as to short circuit the electrode gap in a pause period during which the voltage is not applied” that does not recite sufficient structure to perform the function.  Furthermore the preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).  Another such limitation is “wherein the control section is configured to adjust a short-circuiting period in which the electrode gap is short-circuited according to a machining shape specified by a machining program”.  The word “section” is a generic placeholder followed by the functional language of “configured to adjust a short-circuiting period in which the electrode gap is short-circuited according to a machining shape specified by a machining program” that does not recite sufficient language to perform the function. Furthermore the preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).    Another such limitation in claim 2 is “control section is configured to lengthen the short-circuiting period in a case that the machining shape is an outer corner, compared to the short-circuiting period in a case that the machining shape is a straight line”.  The word “section” is a generic placeholder followed by the functional language “configured to lengthen the short-circuiting period in a case that the machining shape is an outer corner, compared to the short-circuiting period in a case that the machining shape is a straight line” that does not recite sufficient structure to perform the function.  The preceding word “control” is non-structural. The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).  Another such limitation is in claim 3 is “control section is configured to shorten the short-circuiting period in a case that the machining shape is an inner corner, compared to the short circuiting period in a case that the machining shape is a straight line”.   The word “section” is a generic placeholder followed by the functional language “configured to shorten the short-circuiting period in a case that the machining shape is an inner corner, compared to the short circuiting period in a case that the machining shape is a straight line” that does not recite sufficient structure to perform the function.  The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).  Another such limitation in claim 4 is “wherein the control section is configured to adjust the short-circuiting period according to a curvature of the machining shape”.  The word “section” is considered to be a generic placeholder followed by a functional phrase “configured to adjust the short-circuiting period according to a curvature of the machining shape” that does not recite sufficient structure to perform the function.  The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).    Another such limitation in claim 5 is “control section is configured to set a target value of an average voltage applied per unit time to the electrode gap according to the machining shape, and adjust the short-circuiting period so that the average voltage measured using the voltage sensor becomes equal to the target value”.  The word “section” is a generic placeholder followed by the functional language “is configured to set a target value of an average voltage applied per unit time to the electrode gap according to the machining shape, and adjust the short-circuiting period so that the average voltage measured using the voltage sensor becomes equal to the target value” that does not recite sufficient structure to perform the function.   The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).    Another such limitation in claim 6 is “control section is configured to set the short-circuit period according to the machining shape, and adjust the set short-circuiting period so that an average voltage per unit time measured using the voltage sensor becomes equal to a target value”.  The word “section” is a generic placeholder followed by the functional language “is configured to set the short-circuit period according to the machining shape, and adjust the set short-circuiting period so that an average voltage per unit time measured using the voltage sensor becomes equal to a target value” that does not recite sufficient structure to perform the function.  The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).    Another such limitation in claim 7 is “control section is configured to adjust a short-circuiting period in which the electrode gap is short-circuited according to an average voltage per unit time measured using the voltage sensor”.  The generic placeholder “section” is followed by the functional language “is configured to adjust a short-circuiting period in which the electrode gap is short-circuited according to an average voltage per unit time measured using the voltage sensor”.   The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).  Another such limitation in claim 8 is “wherein the control section is configured to adjust the short-circuiting period so that the average voltage becomes equal to a target value”.  The word “section” is a generic placeholder followed by the functional language “is configured to adjust the short-circuiting period so that the average voltage becomes equal to a target value” that does not recite sufficient structure to perform the function.  The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).   Another such limitation in claim 9 is “wherein the control section is configured to control the switching element so as to short-circuit the electrode gap in all the pause periods that occur over time”.  The word “section” is a generic placeholder followed by the functional language “configured to control the switching element so as to short-circuit the electrode gap in all the pause periods that occur over time” that does not recite sufficient structure to perform the function.    The preceding word “control” is non-structural.  The disclosed embodiment in the instant specification of the control section is element 32, made of a storage section (element 34), a program analyzer section (element 36) and a switching control section (element 38).  Regarding claim 10, another such limitation is “relative movement control section configured to relatively move the wire electrode relative to the workpiece”.  The word “section” is a generic placeholder followed by the functional language “configured to relatively move the wire electrode relative to the workpiece” that does not recite sufficient structure to perform the function.  The preceding phrase “relative movement control” is non-structural.  The disclosed embodiment in the instant specification of the relative movement control section is element 42, a relative movement control section (see page 21, line 23).  Another such limitation in claim 10 is “the relative movement control section is configured to determine a relative movement speed at which the wire electrode is moved relative to the workpiece, according to a ratio of total first time lengths to total of second time lengths regarding the multiple voltages which are applied at the predetermine cycle in a unit time, the first time length means a time length from an application start time point of the voltage to a time point when electric discharge occurs or a time point when the switching element is turned on, whichever comes first, and the second time length means a time length from the application start time point of the voltage to the time point when the switching element is turned on”.  The word “section” is non-structural.  The functional phrase “configured to determine a relative movement speed at which the wire electrode is moved relative to the workpiece, according to a ratio of total first time lengths to total of second time lengths regarding the multiple voltages which are applied at the predetermine cycle in a unit time, the first time length means a time length from an application start time point of the voltage to a time point when electric discharge occurs or a time point when the switching element is turned on, whichever comes first, and the second time length means a time length from the application start time point of the voltage to the time point when the switching element is turned on” that does not recite sufficient structure to perform the function.  The preceding phrase “relative movement control” is non-structural.  The disclosed embodiment in the instant specification of the relative movement control section is element 42, a relative movement control section (see page 21, line 23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,7,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goto et al. in U.S. Patent Application Publication No. 2003/0098294 in view of Matsunaga in U.S. Patent Application Publication No. 2018/0200815 A1.  Goto et al. discloses a wire electrical discharge machine (see figure 1) for performing electrical discharge machining on a workpiece (element 102) using a wire electrode (element 101), comprising:   a voltage application unit (element 104) configured to repeatedly apply a voltage to an electrode gap between the workpiece and the wire electrode at a predetermined cycle (see figure 2); a control section (elements 104,105) configured to vary a pause period that   are varied according to the machining program (see paragraphs 54 and 55).  Goto et al. further discloses a voltage detector (element 108) with respect to claims 7 and 12.  Goto et al. does not disclose a switching element (S5) connected in parallel with the electrode gap and configured to short-circuit the electrode gap.  Matsunaga teach a switch in parallel (SWE2c, see paragraph 33) with the machining gap to cause the supply of current to  the electrode gap to end (see paragraph 33).  It would have been obvious to adapt Goto et al. in view of Matsunaga to provide this to end the short circuit current.  
Claims 2-6,8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. in view of Matsunaga  as applied to claims 1 and 7 above, and further in view of  Niu et al. in U.S. Patent Application Publication No. 2015/0239055 A1.  Goto et al. discloses adjusting the discharge stop time (quiescent time) at a crossing portion (corner) of a machining path(see paragraph 24); this will cause the average voltage at the electrode gap to fall.   Niu et al. teach machining inner corners (figure 1B) and outer corners (figure 1A) and adjusting the machining speed (see paragraphs 56,57,65,66) accordingly for a desired shape accuracy as contrasted with a straight line (see figure 2).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grosskpof in U.S. Patent No. 3,617,680 discloses a switch (element 2) in parallel with the electrode gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761